Case: 16-10635      Document: 00513930151         Page: 1    Date Filed: 03/28/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 16-10635                        March 28, 2017
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee
v.

FELIPE RAMIREZ-ARELLANO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:13-CR-30-19


Before STEWART, Chief Judge, and CLEMENT and SOUTHWICK, Circuit
Judges.
PER CURIAM: *
       Felipe Ramirez-Arellano, federal prisoner # 91003-180, appeals the
district court’s denial of his 18 U.S.C. § 3582(c)(2) motion for a reduction of his
sentence based on Amendment 782 to U.S.S.G. § 2D1.1 and the denial of his
motion for appointment of counsel. He contends that the district court erred
in determining that he was not eligible for the reduction and also erred in
failing to evaluate the 18 U.S.C. 3553(a) sentencing factors and his post-


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10635    Document: 00513930151     Page: 2   Date Filed: 03/28/2017


                                 No. 16-10635

sentencing rehabilitation. He complains that the district court erred at the
original sentence in its calculation of the drug quantity attributed to him.
      A district court’s decision whether to reduce a sentence pursuant to
§ 3582(c)(2) ordinarily is reviewed for an abuse of discretion; however, the
court’s interpretation and application of the Guidelines are reviewed de novo.
United States v. Doublin, 572 F.3d 235, 237 (5th Cir. 2009). The district court
may reduce a term of imprisonment that was based upon a sentencing range
that has subsequently been lowered by an amendment to the Guidelines if such
a reduction is consistent with applicable guidelines policy statements.
§ 3582(c)(2); U.S.S.G. § 1B1.10(a)(1), p.s. Because Amendment 782 did not
reduce Ramirez-Arellano’s guidelines range, the district court did not err in
determining that he was not eligible for relief under § 3582(c)(2) and in not
considering his post-sentencing conduct or the § 3553(a) factors.              See
§ 1B1.10(a)(2)(B); § 1B1.10, comment. (n.1(A)); United States v. Bowman, 632
F.3d 906, 910 (5th Cir. 2011).
      Additionally, a § 3582(c)(2) proceeding is not a full resentencing or an
opportunity to challenge the original sentence. See Dillon, 560 U.S. at 825-26;
United States v. Whitebird, 55 F.3d 1007, 1011 (5th Cir. 1995). Thus, Ramirez-
Arellano’s arguments regarding the validity of the amount of drugs attributed
to him at his original sentencing are not cognizable in a § 3582(c)(2)
proceeding. See United States v. Hernandez, 645 F.3d 709, 712 (5th Cir. 2011).
      Ramirez-Arellano has not shown that the interests of justice required
the appointment of counsel as he clearly was not eligible for a reduction of his
sentence pursuant to Amendment 782. Thus, he has not shown that the
district court erred in denying his motion. See Baranowski v. Hart, 486 F.3d
112, 126 (5th Cir. 2007).
      AFFIRMED.



                                       2